 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.1 Filed 08/10/21 Page 1 of 10




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


AMANDA TOOLE,

            Plaintiff,                       Case No. 21-CV-11850
v.                                           Hon.

LAKESHORE EAR, NOSE, AND
THROAT CENTER, P.C., a professional
corporation,

          Defendant.
________________________________________________________________/

 Sarah S. Prescott (P70510)
 Nakisha Chaney (P65066)
 SALVATORE PRESCOTT
 PORTER & PORTER, PLLC
 Attorneys for Plaintiff
 105 East Main Street
 Northville, MI 48167
 (248) 679-8711
 prescott @sppplaw.com
 chaney@sppplaw.com
 ______________________________________________________________/

                     COMPLAINT AND JURY DEMAND

      Plaintiff Amanda Toole, by her attorneys Salvatore Prescott Porter & Porter,

brings this Complaint for sex and race discrimination in violation of Title VII, 42

U.S.C. § 2000e-2; the Equal Pay Act, 29 U.S.C. § 206(d); and Michigan’s Elliott-

Larsen Civil Rights Act, M.C.L. § 37.2202.
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.2 Filed 08/10/21 Page 2 of 10




                   PARTIES, JURISDICTION AND VENUE

      1.     Plaintiff Amanda Toole, M.D. (referred to herein as “Plaintiff” or “Dr.

Toole,” is an individual who resides in Clinton Township, Michigan.

      2.     Defendant Lakeshore Ear, Nose, and Throat Center, P.C. (referred to

herein as “Lakeshore ENT”) is a professional corporation with a principal place of

business in St. Clair Shores, Michigan.

      3.     This Court has original jurisdiction over Plaintiff’s federal claims under

29 U.S.C. § 626, 28 U.S.C. § 1343, and 28 U.S.C. § 1331.

      4.     The Court has supplemental jurisdiction over Plaintiff’s state law claim

under 28 U.S.C. § 1367.

      5.     Pursuant to 28 U.S.C. § 1391(b), venue lies in the Eastern District of

Michigan as the events giving rise to this action occurred in St. Clair Shores,

Michigan.

                           GENERAL ALLEGATIONS

      6.     Lakeshore ENT is a metropolitan-Detroit otolaryngology center that

provides comprehensive ear, neck and throat medical care, with surgical

subspecialties in skin, head, neck, sinus and facial plastic surgery.

      7.     For decades, Lakeshore ENT has hired physicians who specialize in

ear, nose and throat surgery.


                                           2
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.3 Filed 08/10/21 Page 3 of 10




       8.       Dr. Toole is a board-certified and fellowship-trained otolaryngologist

and head and neck surgeon who, in 2001, Lakeshore ENT hired to provide medical

care to its patients.

       9.       As an employee, Dr. Toole had no ability to control compensation or

personnel decisions, nor did she participate in Lakeshore’s management.

       10.      Dr. Toole, who is a black woman, was Lakeshore ENT’s only female

and only black physician-surgeon.

       11.      Dr. Toole was an outstanding practitioner and contributor at Lakeshore

ENT.

       12.      For years, Dr. Toole brought in more business than anyone else in the

practice.

       13.      She consistently maintained a high patient load and developed a strong

referral pipeline from which Lakeshore ENT profited.

       14.      Dr. Toole’s productivity far exceeded those of her peers as measured

by her wRVUs.

       15.      A wRVU, or work relative value unit, is a measurement of value used

within the medical field to objectively quantify and compare a physician’s

productivity.

       16.      Physician and practice compensation models are frequently based on

wRVUs.


                                            3
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.4 Filed 08/10/21 Page 4 of 10




      17.    Lakeshore ENT routinely uses and references wRVUs to measure

physician productivity, associating higher wRVUs with higher productivity, higher

revenue and higher physician compensation.

      18.    In fact, Lakeshore ENT itself is compensated by the hospital(s) to

which it provides services based on its RVUs at the rate agreed upon in a given year.

      19.    In 2017, 2018 and 2019, Dr. Toole had the highest work relative value

units (wRVUs) than anyone in the practice, at times exceeding her peers by a

substantial margin.

      20.    In addition to her unmatched productivity, Dr. Toole served on hospital

committees including the Tumor Board and Peer Review Committees, supported the

hospital residency programs in which she taught and participated daily, lectured, and

was regularly named as a “Top Doc” in Hour Detroit Magazine, raising Lakeshore

ENT’s profile in doing so.

      21.    Despite her superior performance, Dr. Toole was systematically paid

substantially less compensation than her white male counterparts, including those

who were objectively less productive.

      22.    For example, in 2018, Dr. Toole, an otolaryngologist and head/neck

surgeon, was paid $39.98 per wRVU. In contrast, white male physicians were

compensated substantially more:




                                         4
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.5 Filed 08/10/21 Page 5 of 10




                         Physician              Compensation per wRVUs

                  Daniel Megler, M.D.              $47.75 per wRVU
                    otolaryngologist
                   Andrew Dzul, M.D.               $44.12 per wRVU
                    otolaryngologist
                  Robert Fishman, M.D.             $54.73 per wRVU
                        pediatrics
                   Adam Rubin, M.D.                $44.36 per wRVU
                      laryngologist
                 Robert Brammer, M.D.              $46.61 per wRVU
                       neurologist
                   Michael Fozo, M.D.              $52.69 per wRVU
             otolaryngologist, facial surgeon

      23.   In 2018, as measured by her percentage of collections, Dr. Toole was

paid 59.96% of collections. By contrast, Dr. Megler (69.66%), Dr. Dzul (61.3%),

and Dr. Fishman (72.6%) were paid significantly more.

      24.   Dr. Toole continued to be compensated less. For example in 2019,

whereas Dr. Toole was paid $40.11 per wRVU and 57.3% of her collections, Dr.

Fishman was paid 62.61% of collections and $47.57 per wRVU.

      25.   Lakeshore ENT has been unable to provide any legitimate justification

for why its then-only female and only black surgeon consistently made less money

than multiple white male counterparts despite having objectively higher productivity

and, during the relevant time, was bringing in more business than anyone in the

practice.



                                         5
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.6 Filed 08/10/21 Page 6 of 10




      26.    In addition, Dr. Toole Lakeshore ENT more deeply discounted Dr.

Toole’s time away from work than it did her male peers, and she received no or

lesser addition to her pay for activities supporting the practice, including with her

patient referral pipeline, than similarly situated males received.

      27.    As a result, Dr. Toole has suffered substantial financial loss, as well as,

among other things, embarrassment, frustration, and stress.

      28.    In August 2020, Dr. Toole filed a discrimination charge with the Equal

Employment Opportunity Commission (EEOC), for which the EEOC issued a right

to sue notice on May 20, 2021.

      29.    Dr. Toole timely filed this action.

                                  COUNT I
                      RACE AND SEX DISCRIMINATION
                        TITLE VII, 42 U.S.C. § 2000e-2
                       ______________________________

      30.    Plaintiff incorporates here all previously stated allegations.

      31.    Lakeshore ENT is, within the meaning of Title VII, an “employer”

engaged in an industry affecting commerce who has fifteen or more employees.

      32.    Plaintiff is, within the meaning of Title VII, an “employee,” employed

by Lakeshore ENT.

      33.    Plaintiff, who is a black woman, is a member of a protected class.

      34.    Plaintiff is a board-certified otolaryngologist and head and neck

surgeon who was qualified for her job.

                                           6
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.7 Filed 08/10/21 Page 7 of 10




       35.    Lakeshore ENT employed Plaintiff to provide specialized medical

services to its patients.

       36.    Plaintiff was consistently paid substantially less compensation than

similarly-situated white male physicians, who are, like Plaintiff, specialists in

otolaryngology and/or head and neck surgery, were subject to the same management

and standards (except as they were disparately applied to Plaintiff), and were

engaged in the same work in all relevant respects, including the provision of

specialty medical services.

       37.    As a result of race and gender, Plaintiff was paid less money than one

or more white men who performed work that was the same or substantially similar

in skill, effort, responsibility and working conditions.

                                 COUNT II
                              UNEQUAL PAY
                   EQUAL PAY ACT (EPA), 29 U.S.C. § 206(d)
                     _________________________________

       38.    Plaintiff incorporates here all previously stated allegations.

       39.    To “employ” within the meaning of the EPA, includes “to suffer or

permit to work.” 29 U.S.C. § 203(g).

       40.    Lakeshore ENT is an “employer,” and Plaintiff was its “employee,”

within the meaning of the EPA, 29 U.S.C. §§ 203, 206(d).

       41.    Pursuant to the EPA, no employer having employees subject to any

provisions of this section shall discriminate, within any establishment in which such

                                           7
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.8 Filed 08/10/21 Page 8 of 10




employees are employed, between employees on the basis of sex by paying wages

to employees in such establishment at a rate less than the rate at which employer

pays wages to employees of the opposite sex in such establishment for equal work

on jobs. 29 U.S.C. § 206(d).

      42.    In contravention of the EPA, Lakeshore ENT paid Plaintiff less money

than one or more men who performed work that was the same or substantially similar

in skill, effort, responsibility and working conditions.

      43.    Defendant’s deprivation of equal pay to Plaintiff was willful and

unresolved even after Plaintiff complained.

                        COUNT III
             RACE AND SEX DISCRIMINATION
 MICHIGAN ELLIOTT-LARSEN CIVIL RIGHTS ACT, M.C.L. § 37.2202
              _______________________________

      44.    Plaintiff incorporates here all previously stated allegations.

      45.    Defendant is an employer within the meaning of the Elliott-Larsen Civil

Rights Act (ELCRA), M.C.L. § 37.2201(a).

      46.    ELCRA prohibits an employer from discriminating against an

employee in compensation on the basis of sex or race.

      47.    Plaintiff, as a black woman, is a member of a protected class.

      48.    Lakeshore ENT violated ELCRA by paying Plaintiff less money

because of her race and sex.



                                           8
 Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.9 Filed 08/10/21 Page 9 of 10




                             RELIEF REQUESTED

  Plaintiff seeks all available relief against Defendant, including:

  a. back wages;

  b. compensatory damages;

  c. liquidated damages;

  d. exemplary/punitive damages;

  e. attorney fees, costs and interest; and

  f. all other appropriate legal and equitable relief.

                                       Respectfully submitted,
                                       SALVATORE PRESCOTT PORTER &
                                       PORTER, PLLC

Dated: August 10, 2020                 /s/ Nakisha N. Chaney______________
                                       Sarah S. Prescott (P70510)
                                       Nakisha N. Chaney (P65066)
                                       Attorney for Plaintiff
                                       105 East Main Street
                                       Northville, MI 48167
                                       (248) 679-8711
                                       chaney@sppplaw.com




                                         9
Case 2:21-cv-11850-GAD-DRG ECF No. 1, PageID.10 Filed 08/10/21 Page 10 of 10




                         DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial in the above-captioned matter.


                                     Respectfully submitted,
                                     SALVATORE PRESCOTT PORTER &
                                     PORTER, PLLC

Dated: August 10, 2021               /s/ Nakisha N. Chaney______________
                                     Nakisha N. Chaney (P65066)
                                     Attorney for Plaintiff
                                     (248) 679-8711
                                     chaney@sppplaw.com




                                       10
